Case 1:19-cv-19651-RMB-AMD Document 17 Filed 06/17/20 Page 1 of 2 PageID: 75




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

DISCOVERORG DATA, LLC,                                  Case No. 1:19-cv-19651-RMB- AMD
                                     Plaintiff,         PLAINTIFF’S NOTICE OF MOTION
                                                        TO SEAL
       v.

GUIDA ADVISORY SERVICES, INC.,                             Electronically Filed

                                  Defendant.

       PLEASE TAKE NOTICE that on July 6, 2020, or as soon thereafter as counsel may be

heard, Plaintiff ZoomInfo Technologies LLC f/k/a DiscoverOrg Data, LLC (“DiscoverOrg”) shall

move for an Order pursuant to Local Civil Rules 5.3(c) and 7.1 to seal:
     1. Portions of the Declarations of Philip Watson and Jie Smith, filed in support of Plaintiff’s

        motion for default judgment against Defendant Guida Advisory Services, Inc. (“Guida”),

        pursuant to Rule 55 of the Federal Rules of Civil Procedure; and

     2. Portions of the Memorandum of Law submitted by Plaintiff in support of Plaintiff’s
        motion for default judgment pursuant to Rule 55 of the Federal Rules of Civil Procedure.

       PLEASE TAKE FURTHER NOTICE that Plaintiff shall rely upon the Declaration of

Mark A. Saloman, Esq. submitted herewith, as well as all other pleadings, Declarations and
memoranda filed in this matter.

       PLEASE TAKE FURTHER NOTICE that a proposed form of Order is also submitted

herewith.
                                                  FORD HARRISON LLP
                                                   s/ Mark A. Saloman
                                                  Mark A. Saloman, Esq.
                                                  300 Connell Drive, Suite 4100
                                                  Berkeley Heights, NJ 07922
                                                  Tel: 973-646-7300
                                                  msaloman@fordharrison.com

                                                  Darin M. Sands, Esq., Admitted Pro Hac Vice
                                                  LANE POWELL PC
Case 1:19-cv-19651-RMB-AMD Document 17 Filed 06/17/20 Page 2 of 2 PageID: 76




                                         601 SW Second Avenue, Suite 2100
                                         Portland, Oregon 97204-3158
                                         Telephone: 503.778.2100
                                         Email: sandsd@lanepowell.com
                                         Attorneys for Plaintiff DiscoverOrg Data, LLC




                                     2
